DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 13, 14, and 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 September 2022.
Applicant's election with traverse of Group I, claims 1, 2, 4, 5, 7-10 and 25 in the reply filed on 27 September 2022 is acknowledged.  The traversal is on the ground(s) that the functional particles of claim 1 comprise at least one functional group capable of providing at least one of an absorbing, an adsorbing, a complexing, a catalyzing, a separating, or a reagent function to the particle.  This is not found persuasive because Boyer et al teaches that the particles can be calcium silicate which is capable of reacting with carbon dioxide.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the reply filed 27 September 2022 the Applicant argued that the functional particles of claim 1 refer to “particles comprising at least one functional group G capable of providing at least one of an absorbing, adsorbing, complexing, catalyzing, separating, or reagent function to the particle” which is the same limitation recited again in claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al. (US 2014/0037922, hereinafter referred to as “Boyer”).
As to Claim 1: Boyer teaches a matrix of a water-insoluble thermoplastic organic polymer [076-0077] with finely divided particulate filler, including calcium silicate [0094-0096] and a network of interconnecting pores communicating in the microporous material [0002].
Boyer does not expressly teach the polymer matrix composite has an air flow resistance at 25°C as measured by the Air Flow Resistance Test, of less than 300 seconds/50 cm-3/500 micrometers. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Boyer. However, Boyer teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. air flow resistance at 25°C as measured by the Air Flow Resistance Test, of less than 300 seconds/50 cm-3/500 micrometers, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 2: Boyer teaches the composition of claim 1 (supra). Boyer further teaches that the functional particles are present in an amount of 40 to 90 percent by weight of the composite material [0020].
As to Claim 4: Boyer teaches the composition of claim 1 (supra). Boyer further teaches that the pores constitute 60 to 75 percent of the total volume of the microporous material [0103].
As to Claim 5: Boyer teaches the composition of claim 1 (supra). Boyer further teaches that the functional particle can be calcium silicate which is known to react with carbon dioxide [0096].
As to Claim 7: Boyer teaches the composition of claim 1 (supra). Boyer further teaches that the polymeric network structure can include a polyolefin [0077].
As to Claim 8: Boyer teaches the composition of claim 1 (supra). Boyer further teaches that the composition can comprise two or more polymeric phases [0076].
As to Claim 9: Boyer teaches the composition of claim 1 (supra). Boyer further teaches that the polymer can have a nominal molecular weight of approximately 2.8x10^6 g/mol [0080] and a thickness of 6 mm or 6000 microns [0040].
As to Claim 10: Boyer teaches the composition of claim 1 (supra).
Boyer does not expressly teach the polymer matrix composite has a bubble point pressure of at least 0.5 psi. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Boyer. However, Boyer teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a bubble point pressure of at least 0.5 psi, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
As to Claim 25: Boyer teaches the composition of claim 1 (supra). Boyer further teaches that the composition is used as a membrane (i.e., filter) [0003].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767